In an action to recover damages for personal injuries, etc., the defendant Caesar’s Pocono Paradise Stream Resort appeals from so much of an order of the Supreme Court, Kings County (Jackson, J.), dated June 14, 2004, as denied its motion to *409dismiss the complaint insofar as asserted against it pursuant to CPLR 3215 (c), granted the plaintiffs’ motion, inter alia, for leave to enter a judgment upon its default in answering to the extent of directing it to answer the complaint within 30 days, and granted that branch of the plaintiffs’ cross motion which was to amend the caption.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs demonstrated a reasonable excuse for their failure to timely take proceedings for the entry of a judgment against the defendant Caesar’s Pocono Paradise Stream Resort (hereinafter the appellant) (see CPLR 3215 [c]). Moreover, the record demonstrates the existence of a meritorious claim. Under the circumstances, the Supreme Court providently exercised its discretion in denying the appellant’s motion for dismissal under CPLR 3215 (c) and in granting the plaintiffs’ motion to the extent of directing the appellant to answer the complaint within 30 days (see Sung-Soon Kim v Chang Hwa Park, 292 AD2d 594 [2002]; Mulzac v Roman, 276 AD2d 679 [2000]; McGovern v O’Connor, 256 AD2d 501 [1998]).
In light of the foregoing, the appellant’s remaining contention as to amending the caption is without merit. H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.